 



EXHIBIT 10.7.1
AMENDMENT NO. 1
TO
AMENDED AND RESTATED LICENSE AGREEMENT
[Contract No. DAMD17-01-0116]
     This Amendment No. 1 (this “Amendment”) to the Amended and Restated License
Agreement (the “Agreement”) effective as of December 15, 1997 between the Walter
Reed Army Institute of Research, (“Licensor”) and Iomai Corporation (“Licensee”)
[Contract No. DAMD17-01-0116] is made and entered into as of the last signature
date below by and between Licensor and Licensor. Capitalized terms used and not
otherwise defined in this Amendment are used herein as defined in the Agreement.
     WHEREAS, in accordance with Section 2.22 of the Agreement, Licensee may
amend the time period for the Point of Practical Application at any time with
the written consent of Licensor; and
     WHEREAS, Licensor and Licensee desire to amend such time period, together
with certain other provisions of the Agreement, as set forth below.
     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
     1. Amendment to Section 2.22. Section 2.22 of the Agreement is hereby
amended and restated in its entirety as follows:
     “2.22 “Point of Practical Application” means to manufacture, practice, or
to operate inventions, described and claimed in the Licensed Patent Technology,
under such conditions as to establish that the inventions are being utilized and
that their benefits are, to the extent permitted by law or Government
regulations, available to the public on reasonable terms by no later than
December 31, 2011, and to continue during the term of this Agreement to make the
benefits of the inventions reasonably accessible to the public, consistent with
sound and reasonable business practices and judgment. If Licensee believes that
it will be unable to have such product available to the public within such time
frame, it shall give notice to Licensor, specifying the reasons therefore.
Licensee may amend the time period at any time with the written consent by
Licensor. Licensor shall not unreasonably withhold approval of any request by
Licensee to extend the time period if such request is supported by a reasonable
showing by Licensee of diligence in its performance to commercialize the
Licensed Patent Technology, taking into account of any change in circumstances,
scientific developments, or other factors considered by the parties relevant for
adopting new time frame.”
Page 1 of 3

 



--------------------------------------------------------------------------------



 



     2. Amendment to Section 4.13. Section 4.13 of the Agreement is hereby
amended and restated in its entirety as follows:
     “4.13 Licensee shall pay to Licensor an annual minimum payment of fifteen
thousand dollars ($15,000) for the term of this Agreement, with the first such
payment due on the first anniversary of the Signature Date; provided, however,
from and after the seventh anniversary of the Signature Date, such annual
minimum payment shall be increased to twenty-five thousand dollars ($25,000).
This annual minimum payment will be a non-recoverable and non-creditable
payment.”
     3. Amendment to Section 14.06. Section 14.06 of the Agreement is hereby
amended and restated in its entirety as follows:
     “14.06 The parties shall notify each other of any changes in name, address,
or business status, and any notice or report required to be given under the
provisions of this Agreement shall be considered duly given if mailed by first
class mail, postage prepaid or by an express/overnight delivery service provided
by a commercial carrier, and addressed as follows:

             
 
  (a)   If to Licensor:   Staff Judge Advocate
 
          U.S. Army Medical Research and
 
            Materiel Command
 
          504 Scott Street
 
          Fort Detrick, Maryland 21702-5012
 
          ATTN: MCMR-ZA-J/ORTA
 
           
 
  (b)   If to Licensee:  
Iomai Corporation
 
         
20 Firstfield Road
 
         
Gaithersburg, MD 20878
 
         
Attention: President

Notices shall be considered timely if such notices are received on or before the
established deadline date or sent on or before the deadline date as verifiable
by U.S. Postal Service postmark or dated receipt from a commercial carrier.”
     4. Full Force and Effect. Except as otherwise specifically set forth
herein, the parties hereto hereby ratify and affirm the terms and provisions of
the Agreement, which shall remain in full force and effect.
     5. Counterparts. This Amendment may be executed in counterparts, and when
so executed, each counterpart shall be deemed an original, and said counterparts
together shall constitute one and the same instrument.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

              FOR LICENSEE:   IOMAI CORPORATION    
 
           
 
  BY:   /s/ STANLEY C. ERCK    
 
             
 
  NAME:   Stanley C. Erck      
 
  TITLE:   President & CEO      
 
  DATED:   07 Nov 07      
 
  WITNESS:   /s/ RUSSELL P. WILSON    
 
             
 
  DATED:   07 Nov 07    
 
            FOR LICENSOR:   WALTER REED ARMY INSTITUTE OF RESEARCH    
 
           
 
  BY:   /s/ KENNETH A. BERTRAM    
 
             
 
  NAME:   Colonel Kenneth A. Bertram, MC      
 
  TITLE:   Commander, Walter Reed Army Institute of Research      
 
  DATED:   4 Feb 2008      
 
  WITNESS:   /s/ AMY K. KORMAN    
 
             
 
  DATED:   4 Feb08    

 